DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is a domestic application, filed 29 Jul 2021; and claims benefit of provisional application 63/084,954, filed 29 Sep 2020.

Claims 1-20 are pending in the current application and are examined on the merits herein.

Claim Objections
Claim 3 is objected to because of the following informalities: the text of claim 3 appears to end in 2 periods.  Appropriate correction is required.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dominguez-Gonzalez et al. (Annals of Neurology, 2019, 86(2), p293-303, First published 24 May 2019, cited in PTO-892).
Dominguez-Gonzalez et al. discloses investigation of the safety and efficacy of deoxynucleoside monophosphate and deoxynucleoside therapies for thymidine kinase 2 (TK2)-deficient patients. Three of 8 patients who were nonambulatory at baseline gained the ability to walk on therapy. In motor functional scales, improvements were observed in the 6-minute walk test performance in 7 of 8 subjects. A side effect observed in 8 of the 16 patients was dose-dependent diarrhea, which did not require withdrawal of treatment. (page 293, abstract) Dominguez-Gonzalez et al. discloses In 6 patients, treatment was initiated with oral deoxycytidine monophosphate (dCMP) + deoxythymidine monophosphate (dTMP) at 1-to-1 (weight:weight) ratios until 2015, and therapy was converted to oral deoxycytidine (dC) +  deoxythymidine (dT) at 1-to-1 (weight:weight) ratios in all but 1 patient (P11), who opted not to change to nucleosides. The duration of nucleoside treatment varied from 6 to 36 months, with an average of 15.5 months as of August 31, 2017. All 16 patients are continuing treatment. Doses administered to patients were based on the dosages used in preclinical studies of H126N Tk2 mutant mice. Doses were titrated up to 400mg/kg/day depending on tolerance. Doses differed and were adjusted based upon frequency of stools, which was observed to increase in proportion to the dose. All patients are currently maintained on doses between 300 and 400mg/kg/day of each nucleoside or nucleotide. (page 294, right column, paragraph 3-4 to page 295, left column, paragraph 1) Dominguez-Gonzalez et al. discloses the working examples of patients administered dT+dC at a daily dose of 400 mg/kg for a duration of 13+ months, (page 297, table 2) meeting limitations of claims 1-2 and 20. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dominguez-Gonzalez et al. (Annals of Neurology, 2019, 86(2), p293-303, First published 24 May 2019, cited in PTO-892) in view of DeVane et al. (Pharmacology & Therapeutics, 1982, 17(2), p143-163, cited in PTO-892).
Dominguez-Gonzalez et al. teaches as above. Dominguez-Gonzalez et al. further teaches outcomes were measured including periodic motor assessments using at least 1 of the following scales: 6-minute walk test (6MWT), North Star Ambulatory Assessment (NSAA), and Egen Klassifikation (EK); serial blood tests and electrocardiograms were performed to assess baseline hematological, renal, hepatic, and cardiac functions as well as possible toxicity of the treatment. (page 295, left column) Dominguez-Gonzalez et al. teaches 6MWT was performed in the 8 patients who were able to ambulate prior to starting treatment and in 1 patient (P11) who regained the ability to walk after 1 year of treatment. (page 296, paragraph spanning left and right column) Dominguez-Gonzalez et al. teaches no treatment-related serious adverse effects were observed in any patient. Doses or administration schedules were modified to eliminate diarrhea. Diarrhea prevented 2 patients (P12 and P13) from reaching the recommended dose of 400mg/kg/day. (page 298, right column, paragraph 3) Dominguez-Gonzalez et al. teaches two patients after 3 to 4 months of treatment developed increased transaminases and γ-glutamyl transferase. In both cases, 3 months after discontinuing therapy, transaminases returned to normal. Twenty days after restarting dT + dC (each at 200mg/kg/day), P11 had recurrent elevated transaminases (3.0–4.1-fold above normal), which again returned to normal after stopping treatment. (page 298, right column, paragraph 4)
Dominguez-Gonzalez et al. does not specifically disclose the method further comprising administering second doses wherein the second doses are each independently between 250 mg/kg/day and 270 mg/kg/day and at least 50 mg/kg/day less than the target doses, and are administered for between 5 days and 35 days. (claim 3) Dominguez-Gonzalez et al. does not specifically disclose the method further comprising administering first doses which are each independently 70 mg/kg/day or more and at least 30 mg/kg/day less than the second doses, or wherein first doses are each independently between 120 mg/kg/day and 140 mg/kg/day and are administered for between 5 days and 35 days. (claim 4-5) Dominguez-Gonzalez et al. does not specifically disclose the method where the dC and dT are administered as parts of separate pharmaceutical compositions. (claim 19)
DeVane et al. teaches the level of skill in the art of dosage regimen design. DeVane et al. teaches dosage regimen design is the selection of drug dosage, route, and frequency of administration in an informed manner to achieve therapeutic objectives. Deliberate planning of drug therapy is necessary because the administration of drugs usually involves risk of untoward effects. Specific drugs have inherently different risks associated with their use and a dosage regimen should be selected which will maximize safety. At the same time, the variability among patients in pharmacodynamic response demands individualized dosing to assure maximum efficacy. Some factors which influence the selection of a dosage regimen include the dosage form of the drug, its pharmacokinetic characteristics, the patient's pathophysiology, and the patient's therapeutic needs. The suggested dosage regimens supplied with a drug product formulation are gradually improving in the use of pharmacokinetic principles and in providing allowances for individual patient needs. (page 143, paragraphs 1-2) DeVane et al. teaches with the early selection of an accurate dote and suitable method of administration, a pharmacologic response may indicate achievement of one or more therapeutic objectives. At other times, pharmacologic effects serve as feedback control in refinement of the dosage regimen. This process works best when the pharmacologic effects are direct and easily and accurately measurable. (page 143, paragraph 3) DeVane et al. teaches one of skill in the art understands pharmacokinetic characteristics such as minimum effective concentration (MEC). (page 144, paragraph 2-3) DeVane et al. teaches factors to consider in design of drug dosage regimens include patient acceptance of route and dosage form, analytical methodology and reliability in monitoring concentration, changing pathophysiology, and drug interactions. (page 152, table 1)
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Dominguez-Gonzalez et al. in view of DeVane et al. in order to design the dosage regimen for administration through routine optimization. One of ordinary skill in the art would have been motivated to combine Dominguez-Gonzalez et al. in view of DeVane et al. with a reasonable expectation of success because Dominguez-Gonzalez et al. teaches doses were titrated up to 400mg/kg/day depending on tolerance, doses differed and were adjusted based upon frequency of stools, doses or administration schedules were modified to eliminate diarrhea, and doses or administration were modified so that transaminases returned to normal such as restarting doses at 200mg/kg/day; and DeVane et al. teaching the level of skill in the art of dosage regimen design teaches dosage regimen design is the selection of drug dosage, route, and frequency of administration in an informed manner to achieve therapeutic objectives, variability among patients in pharmacodynamic response demands individualized dosing to assure maximum efficacy, pharmacologic effects serve as feedback control in refinement of the dosage regimen, and factors to consider in design of drug dosage regimens include patient acceptance of route and dosage form, analytical methodology and reliability in monitoring concentration, changing pathophysiology, and drug interactions. Therefore it would have been obvious for one of ordinary skill in the art to adjust the dose through routine experimentation based on response of the patient treated, and Dominguez-Gonzalez et al. provides guidance for administering a first or second smaller dose which are then titrated up to 400mg/kg/day depending on patient tolerance and monitoring of efficacy or pharmacologic effects. Regarding the method where the dC and dT are administered as parts of separate pharmaceutical compositions, DeVane et al. suggests it would have been routine experimentation to design the drug dosage regimen by considering factors of patient acceptance of route and dosage form, analytical methodology and reliability in monitoring concentration, and drug interactions, suggesting it would have been obvious to change the dosage form from a single combined dosage to two separate dosages to provide smaller dosage forms that are more acceptable to the patient, or to be able to monitor the drugs separately, or to minimize any drug interactions. 

Conclusion
No claim is found to be allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/           Primary Examiner, Art Unit 1623